As filed with the Securities and Exchange Commission on September 28, 2010 Registration No. 333-164229 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 L & L ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 91-2103949 (I.R.S. Employer Identification No.) 130 Andover Park East Suite 200 Seattle, WA 98188 (206) 264-8065 (Address, Including zip code, and telephone number, including area code, of registrants principal executive offices) Dickson V. Lee, Chief Executive Officer L&L Energy, Inc. 130 Andover Park East Suite 200 Seattle, WA 98188 (206) 264-8065 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including communications sent to agent for service, shall be sent to: George H. Wang, Esq. Orrick, Herrington & Sutcliffe LLP 51 W. 52 nd Street New York, NY 10019 (212) 506-5345 Approximate date of commencement of proposed sale to the public : From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling security holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED September 28, Preliminary Prospectus 4,206,773 shares L & L ENERGY, INC. Common Stock This prospectus covers the resale by selling security holders named starting on page 44, of up to 4,206,773 shares of our common stock, $0.001 par value per share (the Common Stock), which includes: · 1,371,021 shares of common stock issued in conjunction with our private placement financing completed on October 8, 2009 (the  October Financing ); · 932,295 shares of common stock underlying the warrants issued in conjunction with the October Financing; · 835,389 shares of common stock issued in conjunction with our private placement financing completed on November 6, 2009 (the  November Financing ); · 568,068 shares of common stock underlying the warrants issued in conjunction with the November Financing; · 250,000 shares of common stock underlying the warrants issued in conjunction with our private placement financing completed on
